ORDER

PER CURIAM.
EHCP Capital, LLC (EHCP) appeals from the judgment, following a bench trial, finding against EHCP on its claim for enforcement of a promissory note and awarding attorney’s fees and costs to the Siedlund Company. We affirm.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

. Siedlund's motion for attorney’s fees and costs on appeal is granted and remanded to the trial court for determination per separate order of this court.